Citation Nr: 0109023	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  00-04 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a higher initial rating for posttraumatic 
stress disorder, currently rated as 30 percent disabling.


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from August 1969 to December 
1970.

This appeal arises from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, that established service 
connection for posttraumatic stress disorder (PTSD) and 
assigned an initial 30 percent evaluation effective from 
September 1996.  The veteran has appealed to the Board of 
Veterans' Appeals (Board) for favorable resolution.

In cases such as this where the veteran has appealed the 
initial rating assigned after service connection is 
established, the Board must consider the initial rating, and, 
if indicated, the propriety of a staged rating from the 
initial effective date forward.  See Fenderson v. West, 
12 Vet. App. 119, 126-7 (1999).  The Board has thus 
recharacterized the issue shown on page 1 to reflect the 
veteran's dissatisfaction with the initial rating assigned by 
the RO.

The record also reflects that the RO notified the veteran in 
a letter to his last known address that a hearing before a 
member of the Board had been scheduled for March 21, 2000.  
The claims file notes that the veteran failed to report for 
the hearing, although the RO notification letter has not been 
returned by the United States Postal Service as 
undeliverable.  The veteran has not explained his failure to 
report or requested rescheduling of the hearing.  Under these 
circumstances, the Board deems the hearing request to be 
withdrawn.  See 38 C.F.R. § 20.702(d) (2000).

In June 1999, the veteran's claims file was transferred to 
the Huntington, West Virginia RO.  

In January 2000, the RO found that a claim of entitlement to 
service connection for hepatitis was not well grounded.  
Because the law regarding well groundedness has changed 
recently, the Board refers this matter to the RO for 
appropriate action.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).

The claims file reflects that the veteran filed a claim for a 
total disability rating for individual unemployability (TDIU) 
at the same time that he submitted a notice of disagreement 
to the rating assigned for PTSD.  The TDIU claim has not been 
adjudicated by the RO and is referred for appropriate action. 


REMAND

As noted in the introduction, the RO established service 
connection for PTSD, assigning an initial 30 percent 
disability rating in September 1998.  In November 1998, the 
veteran submitted a notice of disagreement with the 30 
percent rating and simultaneously forwarded his VA Form 21-
8940, Veteran's Application for Increased Compensation Based 
on Unemployability. 

In January 1999, the RO received an April 1997 VA treatment 
record reflecting that the veteran reportedly received 
$840.00 per month from the Social Security Administration 
(SSA).  The RO then sent a letter to SSA requesting any 
pertinent records.  

In May 1999, SSA supplied only one SSA decision, dated in 
July 1987.  The decision notes that the veteran was not 
considered to be disabled from working.  The claims file 
reflects that much earlier (in May 1988) SSA had supplied a 
portion of a February 1988 SSA determination that found the 
veteran to be disabled from working beginning in March 1986.  
The SSA document does not indicate what medical problem 
caused the disability but it does note that the disability 
determination would be re-addressed in three years.  No 
further SSA reports are of record.  Thus, the Board suspects 
that SSA has not provided all available disability 
determinations.  Such records could be pertinent to a 
determination of the appellant's ability to obtain or retain 
employment.  See Martin v. Brown, 4 Vet. App. 136, 140 
(1993).  The RO must ascertain whether there are any 
additional SSA decisions and records.  If any are found, the 
RO should obtain them and associate them with the claims 
files.

In August 1998 a VA PTSD examiner noted that the veteran 
manifested some borderline psychotic-like behavior, and 
recommended that a guardian be considered.  The examiner then 
assigned a GAF score of 66.  In August 1999, another VA 
examiner found the veteran's chances for recovery back to 
gainful employment to be "guarded" but nevertheless 
assigned a GAF score of 65.  Thus, both reports seem 
inconsistent, assigning higher GAF scores than the narratives 
support.  The Board observes that these examination reports 
are unclear as to the impact of the veteran's service-
connected PTSD on his occupational functioning.   

For these reasons, the claim is remanded to the RO for the 
following action:

1.  The RO should again contact the SSA 
and attempt to obtain any disability 
decision not currently associated with 
the claims file.  If such records are not 
available, the RO should clearly note 
that fact in the claims file.  

2.  The RO should ask the veteran for 
documentary evidence, if any, of the 
adverse impact that his service-connected 
PTSD has had on his employment.

3.  After receiving and associating the 
above-mentioned records, if available, 
with the veteran's claims file, the file 
should be returned to the examiner who 
performed the August 1999 VA PTSD 
examination.  If that examiner is not 
available, a suitable substitute may be 
used.  The claims file and a copy of this 
remand must be made available to the 
examiner for review.  The examiner should 
review the veteran's claims folder, as 
well as the new criteria for rating 
mental disorders, which became effective 
in November 1996.  The findings of the 
examiner must address the presence or 
absence of symptoms set forth in the new 
criteria contained in the rating 
schedule.  All clinical findings should 
be reported in detail.  The examiner must 
also assign a Global Assessment of 
Functioning (GAF) score consistent with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.) (DSM-IV), and 
explain what the assigned score 
represents.  A complete rationale for any 
opinion expressed must be provided.  The 
examiner should support his or her 
opinion by discussing medical principles, 
as applied to specific medical evidence 
in the veteran's case.  The claims folder 
should be made available to the 
psychiatrist and reviewed prior to the 
examination.

4.  The RO should undertake any 
additional development suggested by the 
examiner's findings and opinions. 

5.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
above mentioned development has been 
completed in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action is to be 
implemented.  After ensuring that all 
requested development has been completed 
to the extent possible, the RO should 
review the issue of an increased rating 
for PTSD.  This review should consider 
all relevant evidence and should consider 
the criteria for rating mental disorders 
which were in effect both before and 
after November 1996, as well as the 
provisions of 38 C.F.R. §§ 3.321(b), 
4.16, and 38 C.F.R. § 4.130, Diagnostic 
Code 9411.

6.  The RO must also ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  

7.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




